Case: 15-60051      Document: 00513340070         Page: 1    Date Filed: 01/12/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT      United States Court of Appeals
                                                        Fifth Circuit

                                                                                     FILED
                                                                                January 12, 2016
                                      No. 15-60051
                                                                                  Lyle W. Cayce
                                                                                       Clerk
ANGELA ANDERSON, Personally, and on Behalf of the Wrongful Death
Beneficiaries of Princess Anderson, Deceased,

              Plaintiff - Appellant

v.

MARSHALL COUNTY, MISSISSIPPI; BAPTIST MEMORIAL HOSPITAL -
DESOTO,

              Defendants - Appellees




                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                              USDC No. 3:12-CV-92


Before JOLLY, HAYNES, and COSTA, Circuit Judges.
PER CURIAM:*
       Angela Anderson’s daughter, Princess Anderson, was found in critical
condition while in police custody in Marshall County; shortly afterwards, she
died of multisystem organ failure. Anderson sued Marshall County and its
Sheriff for violating Princess’s rights under 42 U.S.C. § 1983; she also sued a
hospital that had released Princess without treatment earlier that day for


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-60051    Document: 00513340070      Page: 2   Date Filed: 01/12/2016



                                 No. 15-60051
medical malpractice. The district court determined that there was no § 1983
violation.   Having made that determination, the district court declined to
exercise supplemental jurisdiction over Anderson’s state law claims and
dismissed those claims. For the following reasons, we affirm.
                                        I.
      On the morning of February 7, 2011, Princess arrived at the emergency
room at Baptist Memorial Hospital in Collierville, Tennessee, complaining of
nausea and vomiting. Emergency room staff determined that Princess was
pregnant, and an ultrasound examination revealed the possibility of an ectopic
pregnancy.    Princess refused further treatment and examination and was
released from the emergency room.
      At 10:25 that evening, an ambulance brought Princess to the emergency
room at Baptist Memorial Hospital in DeSoto, Mississippi.          Princess was
accompanied by her fiancé, and was again suffering from nausea and vomiting.
According to Princess’s fiancé, after being discharged from the hospital
Princess had complained that she “did not want a baby,” and began to lay on
the ground and scream, “I want to be dead.” Princess also admitted that she
smoked marijuana and drank cough medicine containing codeine after leaving
the hospital earlier that day. Princess’s fiancé also said that Princess had
threatened to kill herself by overdosing on pills.
      When Princess arrived at the hospital, she was anxious but alert and
answered questions appropriately. As the evening progressed, however, she
became agitated, pulled out her IV, disconnected herself from the monitor, and
attempted to disrobe. Princess became physical with emergency room staff and
was restrained and given a dose of anti-anxiety medication. Princess reported
hallucinations, including a delusion that her two-month-old daughter was in
the hallway. (Princess has no children).


                                        2
    Case: 15-60051        Document: 00513340070        Page: 3    Date Filed: 01/12/2016



                                      No. 15-60051
      The attending emergency room physician reviewed Princess’s treatment
records and ordered a CT scan, an OB/GYN consult, and a psychiatric
evaluation.      Princess tested positive for marijuana and opiates.           She was
diagnosed with acute psychosis and a drug-induced reaction to an underlying
psychiatric disorder. Brittany Hyman, an employee of Lakeside Behavioral
Health, conducted a mental health evaluation and determined that Princess
required psychological care for her psychosis.             Princess refused voluntary
admission, and the doctors planned to have her reevaluated for an involuntary
commission. Her mother eventually consented to this process.
      Hyman submitted an affidavit to the chancery court requesting that
Princess be involuntarily committed for further evaluation because Princess
posed a possible danger to herself and had refused voluntary admission. The
court granted this request and ordered the DeSoto County sheriff to take
custody of Princess. The chancery court subsequently learned that Princess
was a resident of Marshall County and ordered the DeSoto County sheriff to
transfer Princess to the sheriff of Marshall County.
      On Tuesday, February 8, the hospital medically cleared Princess for
release, and Princess was transported to the Marshall County jail. Upon
arrival, DeSoto County deputies informed jail officer Adella Anderson 1 that
Princess became agitated in transit and they had to restrain her. The deputies
presented Officer Anderson with the order from the chancery court as well as
Princess’s medical records. Officer Anderson did not believe she was entitled
to review Princess’s medical records because she was not medical staff. She
also chose not to look at the attached affidavit, which also described Princess’s
condition. As a result of these two choices, Officer Anderson never learned the
details of Princess’s medical condition. She attempted to talk with Princess


      1   Officer Anderson is unrelated to Angela and Princess Anderson.
                                             3
    Case: 15-60051    Document: 00513340070     Page: 4   Date Filed: 01/12/2016



                                 No. 15-60051
during the initial intake procedures regarding Princess’s medical history in
order to complete the intake forms, but Princess did not answer. Princess was
otherwise pleasant and did not seem agitated.        Officer Anderson booked
Princess into the jail, placed her in a single occupancy cell, and removed her
handcuffs. Inmates testified that Princess was “real sweet and nice” and
seemed “fine” on Tuesday afternoon, but that later that night, Princess began
beating the walls and acting erratic. One of the inmates asked jail officers to
return Princess to the hospital because her medical condition seemed to be
getting worse.
      On Wednesday, February 9, Princess’s mother submitted an affidavit,
filed with the Marshall County chancery court, stating that Princess kept
“repeating every sentence” and telling “everyone she is real high, lay[ing] on
the ground outside and say[ing] she’s dying.” Based on this affidavit, the
chancery court immediately issued an order directing issuance of a writ, and
appointed an attorney to represent Princess during the course of the
commitment proceedings. The chancery court also set a commitment hearing
for two days later at 8:30 a.m. The jail staff arranged an initial prescreening
psychological evaluation for later that day, to be conducted by Debra Shelton,
a Communicare staff psychologist (Communicare is the local mental health
facility). Jail staff also scheduled physician and psychologist evaluations with
Communicare for the following day. That evening, Princess’s mother visited
the jail and, upon being escorted to Princess’s cell by Officer Anderson,
discovered Princess lying naked on the floor. Princess’s mother and Officer
Anderson entered the cell together to dress Princess and to clean the cell,
which was littered with paper and foam cups. Princess’s mother asked if she
could give her daughter a blanket, but jail officers told her the blanket was
prohibited because it could potentially be used for self-harm. They told her she
could visit Princess the next day.
                                       4
    Case: 15-60051    Document: 00513340070      Page: 5   Date Filed: 01/12/2016



                                 No. 15-60051
      Mental health evaluator Debra Shelton also visited Princess on
Wednesday.     Shelton noted that Princess was unresponsive during her
examination and was “too impaired to communicate.”           She observed that
Princess seemed to be completely disassociated at the time of her evaluation,
and that Princess was experiencing paranoid delusions. Shelton concluded
that Princess was “in immediate danger of self-harm” and experiencing
“psychosis.” In her written evaluation, Shelton recommended that Princess be
immediately hospitalized and be watched carefully until her hospitalization.
Shelton did not remember whether she gave a copy of her evaluation to the jail,
though the evidence suggests she did: the jail had a copy of her evaluation that
lacked notes she added later. One of the inmates at the jail recalled Shelton
informing one of the jailers that Princess should have been in a hospital.
      That evening, Jailer Janice Rahman was on duty and checked on
Princess around 9:15 p.m. Princess was yelling loudly in her cell and had blood
on her fingers. Rahman washed the blood from Princess’s hands, determined
that Princess was not still bleeding, and concluded that she did not need
further medical care at that time.
      On Thursday, February 10, Princess was scheduled to be transported to
the physician’s and psychologist’s office for the physical and mental
examination jail staff had previously arranged.      Because of a snowstorm,
however, Communicare canceled the physician evaluation schedule for that
day, and the chancery court continued the commitment hearing from February
11 to February 15. The storm also prevented Princess’s mother from visiting
Princess as she had previously arranged with jail staff.       Instead of being
evaluated, Princess spent all day in her cell.
      Jannie Bogard, another inmate in the jail, testified that Princess spent
all of Thursday lying on the floor and that she did not get up from the floor all
day. Bogard testified that the other inmates informed jailers of Princess’s
                                        5
    Case: 15-60051     Document: 00513340070     Page: 6   Date Filed: 01/12/2016



                                  No. 15-60051
condition and pleaded with jailers to “do something,” but that jailers responded
that there was nothing they could do. Bogard also testified that the jailers did
not come back to check on Princess at all throughout Thursday. Bogard said
that there was blood on the door, on the walls, and the floor. Bogard and
another inmate, Loretha Ayers, testified that Princess had what appeared to
be seizure-like activity on Thursday. They both tried to call 911 through the
pay phone, but 911 would not take their calls and hung up. Bogard and Ayers
both relayed the information about Princess’s apparently worsening medical
condition to the jailers. According to Bogard and Ayers, the jailers came to the
door, but did not go into Princess’s cell.
      Officer Anderson checked on Princess at 7:00 a.m. that morning, and
found her naked and lying on the floor. Officer Anderson testified that Princess
was able to get off the floor, but moved slower than she had the day before, her
thighs appeared to be bruised, and she had a cut on her hand.            Inmates
reported to Officer Anderson that Princess had injured her hand by pushing
and pulling the tray hole in the door, so Officer Anderson closed the tray hole
and locked it to prevent Princess from hurting herself.        Officer Anderson
checked on Princess again at 11:00 a.m. and brought her food to eat for lunch.
Princess was nonresponsive, and was lying on the floor naked.             Officer
Anderson placed a blanket over her at this time. Officer Anderson also put ice
on the redness and bruising on Princess’s thighs.          At 1:15 p.m., Officer
Anderson checked on Princess again and found her nonresponsive and
standing in the window of her cell naked. This was the last time Officer
Anderson reported seeing Princess on Thursday.
      On the morning of Friday, February 11, Angela Anderson went to the
Marshall County courthouse to speak with the chancery court judge about her
daughter’s hospital treatment records, which reflected that Princess possibly
had an ectopic pregnancy and needed a follow-up ultrasound test.             The
                                         6
    Case: 15-60051    Document: 00513340070     Page: 7   Date Filed: 01/12/2016



                                 No. 15-60051
chancery court contacted Lakeside personnel regarding the possibility of
issuing a general release; Lakeside recommended against releasing Princess.
The chancery court judge therefore issued a limited order permitting Angela
Anderson to transport her daughter to the local hospital for a follow-up
ultrasound. Angela Anderson went to the jail to retrieve Princess to take her
to the hospital. When jail staff took Angela Anderson to Princess’s cell, they
found her lying on the floor in approximately two inches of water, feces, and
vomit. There was blood on the wall, and Princess’s urine was black. Princess’s
fingertips were bloody and were missing fingernails, and her legs were bruised.
Princess was unresponsive.
      At this point, Officer Anderson called 911. Paramedics arrived, and took
Princess to Baptist Hospital Union, where she was admitted to the intensive
care unit. One of the emergency physicians who treated Princess at Baptist
Union testified that she “may very well have been one of the sickest patients
[he had] ever seen.” Princess passed away from multisystem organ failure on
March 15, 2011. The medical examiner noted that her medical records showed
an early pregnancy that at the time of the autopsy was not present and
concluded that a miscarriage might have occurred during Princess’s
confinement.
      Angela Anderson filed this suit against the hospital that had initially
released Princess, Marshall County, and the county sheriff, on behalf of herself
and her deceased daughter, Princess. Anderson asserted state law medical
malpractice claims against the hospital, and asserted 42 U.S.C. § 1983 claims
against the county and the sheriff, alleging that the county and sheriff were
deliberately indifferent to Princess’s serious medical needs in violation of the
Eighth and Fourteenth Amendments, and that such deliberate indifference
was the proximate cause of Princess’s death. The district court dismissed the
claims against the sheriff on qualified immunity grounds. The county filed a
                                       7
    Case: 15-60051          Document: 00513340070   Page: 8   Date Filed: 01/12/2016



                                     No. 15-60051
motion for summary judgment, which the district court granted.                   After
dismissing Anderson’s claims against the county, the court declined to exercise
supplemental jurisdiction over Anderson’s state law claims against the
hospital, and thus dismissed Anderson’s state law claims without prejudice.
Anderson timely appealed.
                                            II.
         We review the district court’s grant of summary judgment de novo, and
construe all disputed facts in the light most favorable to the non-movant.
EEOC v. Chevron Phillips Chem. Co., 570 F.3d 606, 615 (5th Cir. 2009). We
will affirm summary judgment only if there is no genuine dispute about any
fact that is material to determining liability. Fed. R. Civ. P. 56(a).
         The facts recounted above, read in the light most favorable to the
plaintiff, depict negligence on the part of Officer Anderson. As the plaintiff’s
version of the facts recounts, Officer Anderson is alleged to have been negligent
by failing to fully inform herself about Princess’s medical condition by reading
the committal affidavit; she was further negligent when she failed to call for
help when she saw (and heard from other inmates) that Princess’s condition
had rapidly worsened. Negligence by Officer Anderson, however, is not enough
to establish liability on the part of Marshall County.
         Holding Marshall County liable for Princess’s death “requires proof of
three elements: a policymaker; an official policy; and a violation of
constitutional rights whose ‘moving force’ is the policy or custom.” Piotrowski
v. City of Houston, 237 F.3d 567, 578 (5th Cir. 2001) (quoting Monell v. Dep’t
of Social Servs., 436 U.S. 658, 694 (1978)). This type of municipal liability—
known as Monell liability after the case that first recognized it—is difficult to
prove. This difficulty arises because, unlike private companies, municipalities
are not liable for negligent actions their employees take. Instead, they are
liable    only   if   the    policymakers    themselves   were   involved   in    the
                                            8
    Case: 15-60051     Document: 00513340070        Page: 9   Date Filed: 01/12/2016



                                  No. 15-60051
unconstitutional acts.    This difficulty reflects an intentional congressional
choice to limit the scope of municipal liability.
      In an attempt to clear this high bar, Anderson advances three
arguments.      First, Anderson argues that Marshall County had an
unconstitutional policy of refusing to review inmate medical records and
refusing to maintain access to a responsible physician. Second, Anderson
argues that the county had an unconstitutional policy of operating jails with
inadequate medical facilities and inadequately trained staff. Third and finally,
Anderson argues that the county had a policy of inadequately training the
existing jail staff. We address each argument in turn.
                                        III.
      Anderson argues that Marshall County had a policy of forbidding jail
staff from reading inmates’ medical files, citing Officer Anderson’s testimony
that she did not read Princess’s file because she was not a medical professional.
Even if such a policy existed, however, it could not have been the moving force
behind a violation of Princess’s constitutional rights when, as the plaintiff
admits, Officer Anderson “made the independent determination” (as opposed
to following a policy) not to read more than the front page of Princess’s
commitment papers. Appellant’s Br. at 16. Furthermore, if Officer Anderson
had read the full commitment papers, she would have had the same relevant
information contained in Princess’s medical records. In fact, she would have
had that information in a format better suited to comprehension by a
layperson. Thus, the alleged policy against reading the medical file was not
shown to have a causal connection to Officer Anderson’s alleged lack of
knowledge about Princess’s condition.
      Anderson next argues that Marshall County had a policy of incarcerating
inmates in jails that lack both sufficient medical facilities and access to doctors.
This argument is equivalent to arguing that Princess was subject to
                                         9
   Case: 15-60051     Document: 00513340070     Page: 10   Date Filed: 01/12/2016



                                 No. 15-60051
“unconstitutional conditions of confinement.”       See Edler v. Hockley Cty.
Comm’rs Ct., 589 F. App’x 664, 668 (5th Cir. 2014). To prove that conditions
of confinement were unconstitutional, plaintiffs must show “(1) a rule or
restriction, an intended condition or practice, or a de facto policy as evidenced
by sufficiently extended or pervasive acts of jail officials, (2) not reasonably
related to a legitimate governmental objective, and (3) that violated [the
detainee’s] constitutional rights.”   Id.   In this case, to satisfy prong two,
Anderson must show that the jail’s lack of on-site medical facilities is not
reasonably related to a legitimate government interest.           Anderson has
presented no evidence on this point, and thus has not carried her burden.
Moreover, Marshall County had a legitimate interest in both inmate safety and
fiscal prudence. Absent contrary evidence, the county can validly balance
these interests against each other by adopting a policy of calling for outside
doctors instead of relying on in-house medical professionals.           Because
Anderson did not satisfy prong two, her unconstitutional confinement claim
fails and we need not address the other prongs of the analysis.
      Finally, Anderson argues that Marshall County failed to adequately
train jail staff in how to handle emergency medical situations. Even within
the difficult world of Monell liability, failure-to-train claims are especially
difficult to establish.   Connick v. Thompson, 563 U.S. 51, 61 (2011) (“A
municipality's culpability for a deprivation of rights is at its most tenuous
where a claim turns on a failure to train.”). To successfully prove failure to
train, Anderson must prove (1) that Marshall County failed to train Officer
Anderson; (2) that this training failure directly caused Princess’s injuries; and
(3) that Marshall County displayed deliberate indifference in adopting those
inadequate training polices. We will assume, without deciding, that Marshall
County failed to adequately train Officer Anderson to properly respond to the
instant situation.
                                       10
    Case: 15-60051    Document: 00513340070       Page: 11   Date Filed: 01/12/2016



                                  No. 15-60051
      To show that inadequate training caused Princess’s injuries, Anderson
presents evidence that Shelton, the mental health professional who evaluated
Princess at the jail, told one of the jailers that Princess needed to be placed in
a hospital on Wednesday; that, throughout Thursday, Princess was lying on
the floor and did not get up from the floor all day; that there was blood on the
walls and floor of Princess’s cell; that Princess appeared to have seizure-like
activity on Thursday; and that despite the fact that the inmates informed the
jailers of Princess’s condition and pleaded with them to do something, the
jailers responded that there was nothing they could do.             Anderson also
presented evidence that despite inmates urging that the jailers obtain medical
care for Princess, the jailers did not check on Princess throughout the entire
day on Thursday, February 10. Finally, there is evidence that although the
jailers did eventually summon an ambulance to take Princess to a hospital on
Friday, February 11, they did so only after Angela Anderson, Princess’s
mother, arrived at the jail to take Princess to the local hospital for a follow-up
ultrasound test. Based on this evidence, we also assume, without deciding,
that inadequate training caused jail staff to unconstitutionally deprive
Princess of essential medical care.
      Anderson does not, however, establish that Marshall County was
deliberately indifferent to the constitutional rights of its inmates in adopting
its training procedures. Deliberate indifference can be proven in two ways.
First, plaintiffs can show that a pattern of similar incidents put the
municipality on notice that its training was producing unconstitutional
results. See Sanders-Burns v. City of Plano, 594 F.3d 366, 381 (5th Cir. 2010).
Anderson presents no such pattern evidence here. Or, second, plaintiffs can
show that the “single incident exception” applies, in which case proving a
pattern is unnecessary. This showing is extremely difficult. “[T]he possibility
of single-incident liability based on a failure to train is rare, and . . . a single
                                        11
    Case: 15-60051        Document: 00513340070          Page: 12     Date Filed: 01/12/2016



                                       No. 15-60051
incident is usually insufficient to demonstrate deliberate indifference.” Walker
v. Upshaw, 515 F. App’x 334, 341 (5th Cir. 2013). To qualify for the single
incident exception, Anderson must show that Marshall County’s training was
so inadequate that the county should have predicted that an untrained officer
would have neglected Princess in the way Officer Anderson allegedly did.
Importantly, “[i]t is not enough to say that more or different training or
supervision would have prevented” Princess’s injuries. Estate of Davis ex rel.
McCully v. City of N. Richland Hills, 406 F.3d 375 (5th Cir. 2005). More
specificity is required to resolve such a claim.
       The plaintiff’s own evidence, however, cuts strongly against her
argument. Reading the facts most favorably to the plaintiff, Princess was in
obvious distress Wednesday and Thursday.                  Indeed, her fellow inmates—
without any training—recognized that Princess should be hospitalized.
According to the plaintiff, Officer Anderson was aware that Shelton
recommended that Princess be transferred to a hospital. And it is undisputed
that Officer Anderson was trained to contact a first responder in a medical
emergency. Thus, reading the facts in the light most favorable to the plaintiff,
Marshall County could not have anticipated that Officer Anderson and the
other correctional officers would ignore Princess’ litany of obvious aliments.
Officer Anderson should have known to call a first responder, even without
additional training. Marshall County could reasonably expect correctional
officers, including Officer Anderson, to call for help when help is obviously
required. Marshal County had no reason to predict that Officer Anderson
required specialized training to reach this basic threshold. 2 But this degree of


       2  We also note that Officer Anderson had received at least some medical-assistance
training. Thus, the case before us is not one of failure to provide medical training but instead
of (alleged) inadequate medical training. This increases the difficulty of the task confronting
the plaintiff. See Estate of Davis, 406 F.3d at 385–86 (“[T]here is a difference between a
complete failure to train . . . and a failure to train in one limited area.”).
                                              12
    Case: 15-60051    Document: 00513340070      Page: 13    Date Filed: 01/12/2016



                                  No. 15-60051
predictability is exactly what Anderson must show to hold Marshall County
liable under the single incident exception.
      Anderson cannot meet the high bar required for Monell liability under
any of the theories of liability she advances. The district court therefore did
not err in granting summary judgment against Anderson’s § 1983 claims.
Accordingly, we affirm the grant of summary judgement.
                                       IV.
      Having concluded that the district court correctly granted summary
judgment, we turn to the question of supplemental jurisdiction and whether
the district court erred in dismissing the remaining state claims. 28 U.S.C.
§ 1367 permits a district court to decline to exercise supplemental jurisdiction
when the court has dismissed all claims over which it had original jurisdiction.
This court reviews a district court’s decision to do so for an abuse of discretion.
See Enochs v. Lampasas Cty., 641 F.3d 155, 158–59 (5th Cir. 2011). Section
1367 explicitly authorizes a court to decline to exercise supplemental
jurisdiction over state law claims where the district court has dismissed all
claims over which it has original jurisdiction. 28 U.S.C. § 1367. Here, the
district court had dismissed all claims over which it had original jurisdiction.
Further, the district court had not devoted significant judicial resources to the
state law claims or become “intimately familiar” with Anderson’s state law
arguments. See Batiste v. Island Records Inc., 179 F.3d 217, 228 (5th Cir.
1999). Thus, the district court did not abuse its discretion by declining to
exercise its supplemental jurisdiction. Accordingly, we affirm.




                                        13
    Case: 15-60051   Document: 00513340070    Page: 14   Date Filed: 01/12/2016



                               No. 15-60051
                                    V.
      The death of Princess was ignoble, sordid, upsetting, and tragic. The
specific question before us, however, is only whether Angela Anderson has
stated a valid cause of action against Marshall County under § 1983. Because
Anderson did not clear that high legal burden, the judgment of the district
court is
                                                                 AFFIRMED.




                                    14